                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:       _/ /
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:  d"/ 3(J--0 ·

 UNITED STATES OF AMERICA,
                                                              No. 16-CR-371-5 (RA)
                        V.

                                                                      ORDER
 MICHELLE MORTON,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court will hold an evidentiary hearing on Ms. Morton's renewed motion to withdraw

her guilty plea on February 19, 2020 at 11 :00 a.m.

SO ORDERED.
                                                       I        i
Dated:     February 3, 2020
           New York, New York

                                                  Rb · Abrams
                                                  United States District Judge
